MEMORANDUM OPINION
                                        No. 04-08-00932-CV

                   Joanne Bruni MADDOX and Intervenor, Barrocito Ranch, Ltd.,
                                        Appellants

                                                  v.

                       Raymond A. BRUNI and Killam Ranch Properties, Ltd.,
                                         Appellees

                     From the 49th Judicial District Court, Zapata County, Texas
                                       Trial Court No. 5,916
                             Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 4, 2009

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate

of service to Appellees Raymond A. Bruni and Killam Ranch Properties, Ltd., who have not

opposed the motion. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(2).

                                                       PER CURIAM